Citation Nr: 1001170	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability 

2.  Entitlement to service connection for a left ankle 
disability. 

3.  Entitlement to an increased rating for service-connected 
residuals of excision of the left cheek nevus with scar and 
discoloration, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for service-connected 
lumbar spine degenerative disc disease at L4-L5 and L5-S1, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1984 to March 2004.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from  a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which, in part, denied service connection 
for bilateral hearing loss disability and left ankle 
disability; and granted service connection for residuals of 
excision of the left cheek nevus with scar and discoloration 
and assigned a noncompensable (zero percent) evaluation, and 
lumbar spine degenerative disc disease at L4-L5 and L5-S1 and 
assigned a 10 percent evaluation.  Subsequently, in a 
December 2005 rating decision, the RO increased the 
disability evaluation for lumbar spine degenerative disc 
disease at L4-L5 and L5-S1 to 20 percent disabling (and 
granted service connection for lumbosacral radiculopathy of 
the right lower extremity, secondary to service-connected 
lumbar spine degenerative disc disease).  Then in a January 
2009 rating decision, the RO increased the disability 
evaluation for residuals of excision of the left cheek nevus 
with scar and discoloration to 10 percent disabling. 

During the course of the Veteran's appeal, original 
jurisdiction over this matter was transferred to the RO in 
Indianapolis, Indiana.

Issues not on appeal

The May 2004 rating decision also denied service connection 
for bilateral knee disability.  In April 2005, the Veteran 
disagreed with that rating decision.  Subsequently, in the 
January 2009 rating decision, the RO granted service 
connection for chondromalacia patella of the left and right 
knee, and assigned 10 percent disability ratings for each 
knee effective April 1, 2004.  The Veteran has not since 
indicated disagreement with the disability rating, the 
effective date, or the RO's determination that granting 
service connection is a full grant of his claim.  
Accordingly, those matters are no longer in appellate status 
and will be discussed no further.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement (NOD) must thereafter 
be timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

In a February 2009 correspondence, the Veteran requested 
service connection for a right shoulder injury.  As that 
issue has not yet been considered by the RO, it is referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO]; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record 
indicates that the Veteran does not currently evidence 
bilateral hearing loss disability.

2.  A preponderance of the medical evidence of record 
indicates that the Veteran does not currently evidence a left 
ankle disability.

3.  The Veteran's residuals of excision of the left cheek 
nevus with scar and discoloration is manifested as a well-
healed left cheek scar measuring 2 cm.

4.  The Veteran's lumbar spine degenerative disc disease at 
L4-L5 and L5-S1 is manifested by pain and slight limitation 
of motion.

5.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected excision of the left 
cheek nevus with scar and discoloration and lumbar spine 
degenerative disc disease at L4-L5 and L5-S1 are inadequate.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, and such may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for an increased evaluation for service-
connected residuals of excision of the left cheek nevus with 
scar and discoloration are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).

4.  The criteria for an increased evaluation for service-
connected lumbar spine degenerative disc disease at L4-L5 and 
L5-S1 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (2009).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and left ankle disability, and increased ratings for his 
service-connected residuals of excision of the left cheek 
nevus with scar and discoloration and lumbar spine 
degenerative disc disease at L4-L5 and L5-S1.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection claims in letters dated 
October 30, 2003, and February 10, 2006, from the RO.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
October 2003 and February 2006  letters whereby the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the February 2006 letter advises the Veteran 
that VA would assist him with obtaining "[r]elevant records 
from any Federal Agency.  This may include records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  See the February 10, 2006, letter.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159(b).  See the February 10, 2006, letter at page 2.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for service connection, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, element (1) is not at issue.  The Veteran was 
advised as to elements (2) and (3) in the October 2003 and 
February 2006 letters, and elements (4) and (5) in letters 
dated March 20, 2006, and December 3, 2008.

The Veteran was informed of the requirements for increased 
rating claims in the February 10, 2006, letter.  However, the 
Board notes that once service connection is granted the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-
2003.

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life]. 

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case. In addition to entitlement to service connection, this 
matter concerns an appeal from an initial rating decision 
and, accordingly, VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 38 
U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.  See also Goodwin v. Peake, 
22 Vet. App. 28 (2008) [holding as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].

In any event, the Veteran received specific notice of 
Vazquez-Flores as to the lumbar spine disability in the 
December 3, 2008, VCAA letter.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the October 
2003, February 2006, and December 2008 letters, and his 
claims were readjudicated in the January 2009 supplemental 
statement of the case (SSOC), after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notices.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the Veteran in proceeding to consider his claims 
on the merits.  The Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records, VA and private outpatient medical 
records, and provided the Veteran with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  



1.  Entitlement to service connection for bilateral hearing 
loss. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Court has held that the "current disability" requirement is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim."  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection - hearing loss disability

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
[it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), service connection 
presupposes a diagnosis of a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

In this case, the competent medical evidence of record is 
absent any indication of current hearing loss for VA 
compensation purposes.

VA afforded the Veteran an audiological examination in 
November 2003, the report of which noted the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
0
5
5
5
5

Speech recognition was 100 percent bilaterally.  The examiner 
noted that hearing sensitivity was within normal limits 
bilaterally with excellent word recognition ability. 

A September 2006 VA audiological note shows the Veteran's 
complaints of hearing difficulty.  The clinician noted that 
immittance test results were excellent and 100 percent in 
both ears, and tympanograms were within normal limits in both 
ears. 

A May 2007 private audiological report noted the noted the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25
LEFT
5
5
15
25
25

The examiner noted normal hearing bilaterally.  

Accordingly, a review of the evidence presented indicates no 
competent medical diagnosis of hearing loss, to include 
audiometric testing results showing hearing loss for VA 
compensation purposes.  The claim relies on the Veteran's own 
self-diagnosis.  It is, however, now well-established that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992) [lay persons without medical training are not 
competent to comment on medical matters such as diagnosis and 
etiology]; see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, the 
Veteran's statements, offered in support of his claim, are 
not competent medical evidence and do not serve to establish 
current bilateral hearing loss disability.

The Veteran has been accorded ample opportunity to present 
competent medical evidence which includes current bilateral 
hearing loss disability.  He has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

Because the competent medical evidence of record does not 
substantiate a diagnosis of current bilateral hearing loss, 
the first Hickson element is not met, and service connection 
is not warranted on that basis.  See Degmetich v. Brown, 104 
F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  The 
benefit sought on appeal is accordingly denied.



2.  Entitlement to service connection for a left ankle 
disability. 

Relevant law and regulations

The law and regulations pertaining generally to service 
connection have been set forth above and will not be repeated 
here.

Analysis

The Veteran essentially contends that he has a left ankle 
disability related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that a left ankle 
disability is currently manifested.  On VA examination in 
November 2003, the examiner noted that the left ankle did not 
exhibit swelling or local tenderness, and easily dorsiflexed 
to 30 degrees and plantar flexed to 45 degrees without pain 
or weakness.  There was no laxity when the ligaments were 
stressed, and there was no evidence of any lack of endurance 
or lack of coordination.  X-rays of the left ankle were 
likewise negative.  The diagnosis was multiple ankle injuries 
with residual lateral laxity of the right ankle and no laxity 
of the left ankle.  The only other evidence pertaining to the 
left ankle in the record is a January 2005 VA treatment 
record noting the Veteran's complaint of chronic history of 
ankle pain and recurrent sprain.  [The record shows specific 
complaints of right ankle pain and sprains].  However, there 
is no diagnosis of a current left ankle disability in the 
record.  

To the extent that the Veteran is himself asserting that he 
in fact does have a left ankle disability, the Board notes 
that it is now well established that laypersons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as diagnosis of a disability.  
See Espiritu supra.  Any such statements offered in support 
of the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In the absence of any diagnosed left ankle disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [noting that service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
Veteran's claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for entitlement to service connection for 
a left ankle disability, as element (1) of the Hickson test 
has not been met.  Accordingly, the benefit sought on appeal 
is denied.

3.  Entitlement to an increased rating for service-connected 
residuals of excision of the left cheek nevus with scar and 
discoloration, currently evaluated as 10 percent disabling. 

The Veteran seeks an increased rating for his service-
connected skin disability of the left cheek, which is 
currently evaluated 10 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Fenderson

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Assignment of diagnostic code

The Veteran's disability has been evaluated under Diagnostic 
Code 7819-7800.   38 C.F.R. § 4.118, Diagnostic Code 7819 
[benign skin neoplasms] is used .  See 38 C.F.R. § 4.20 
(2009) 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology. Any change in diagnostic code by 
a VA adjudicator must be specifically explained. See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7819 instructs to rate benign skin neoplasms 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.

Diagnostic Code 7800 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (a scar of the face) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7800.

Specific schedular criteria

The Veteran's service-connected residuals of excision of the 
left cheek nevus with scar and discoloration scar is 
currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2009) [disfigurement of the head, face, or neck].

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002, 
see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in 
October 2008.  The October 2008 revisions are applicable to 
claims for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In 
this case, the Veteran filed his claim for service connection 
in October 2003.  Therefore, only the post-2002 and pre-
October 2008 version of the schedular criteria is applicable.

Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation. Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).

Analysis

Schedular rating

The Veteran was granted service connection for left cheek 
skin disability because during service a lesion was excised 
from that area with a finding of residual brown nevus.  

In order to warrant a 30 percent disability rating, there 
must be medical evidence which shows visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2009).

On VA examination in July 2006, the Veteran reported no 
problems with the scar and he specifically denied rashes, 
break down, or irritation.  Upon evaluation, the examiner 
noted that the left cheek exhibited a 2 cm, well-healed scar 
which was non-tender, non-adherent, stable, flat, and 
superficial without any edema, inflammation, or keloid 
formation.  He indicated that the color was normal; there was 
no gross distortion of the face; and there was no induration, 
inflexibility, or limitation of function caused by the scar.  

An August 2006 letter from J.R.S, M.D., a dermatologist, 
noted 1.3 cm brownish plaque on the left mid cheek and a 2 mm 
brownish plaque on the left lower cheek.  A diagnosis of 
seborrheic keratoses was noted.  

There is simply no evidence that the Veteran's left cheek 
scar is manifested by visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  The current 10 
percent disability rating will therefore be continued.

4.  Entitlement to an increased disability rating for 
service-connected lumbar spine degenerative disc disease at 
L4-L5 and L5-S1, currently evaluated 20 percent disabling. 

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings and Fenderson type claims have been set forth above 
and will not be repeated here.

Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because the Veteran filed his claim in October 
2003, only the revised criteria are applicable.  The rating 
criteria provide as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).

This above formula encompasses Diagnostic Code 5242 
[degenerative arthritis of the spine] which is the most 
appropriate code to characterize the Veteran's spine 
disability. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).

Analysis

Schedular criteria

The evidence of record indicates that the Veteran has 
radicular symptoms in the right lower extremity resulting 
from the degenerative disc disease of the lumbosacral spine.  
He has been separately service-connected for radiculopathy of 
the right lower extremity.  Based on the demonstrated 
neurological symptomatology, the Board will rate the Veteran 
under both the General Rating Formula for Diseases and 
Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome and will apply the higher 
rating.

(i.) General Rating Formula for Diseases and Injuries of the 
Spine

To obtain a disability rating higher than the currently-
assigned 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran would have to 
demonstrate the functional equivalent of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

VA treatment records dated in September 2004 and August 2006 
show that range of motion of the spine was within normal 
limits.  During an August 2006 VA examination, the Veteran 
showed flexion to 60 degrees with significant pain.  At a 
December 2007 VA examination, the Veteran displayed forward 
flexion to 90 degrees.  These measurements fall well short of 
the limitation of motion required to warrant a higher 
schedular rating [i.e., forward flexion 30 degrees or less].  
See also 38 C.F.R. § 4.71a, Plate V (2009).

Moreover, the Veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  On 
examination in August 2006, the Veteran was able to forward 
flex the thoracolumbar spine to 60 degrees, extend it to 10 
degrees, left lateral bend to 20 degrees, and right lateral 
bend to 30 degrees.  In December 2007, he was able to forward 
flex the thoracolumbar spine to 90 degrees, extend to 30 
degrees, lateral bend to 40 degrees bilaterally, left rotate 
to 30 degrees, and right rotate to 25 degrees.  Because the 
Veteran is able to move his lower back joints, by definition, 
they are not immobile.  Therefore, ankylosis is not shown.

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating under the General Rating 
Formula for Diseases and Injuries of the Spine.



(ii) Formula for Rating Intervertebral Disc Syndrome

As noted above, in order to warrant an increased disability 
rating under the formula for rating intervertebral disc 
syndrome, the evidence must show that the Veteran's spine 
disability has been productive of incapacitating episodes 
having a total duration of at least 4 weeks but less than six 
weeks during the past 12 months.  As noted in the schedular 
criteria, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The Board notes that during the August 2006 VA examination, 
the Veteran complained of daily incapacitating episodes due 
to his spine disability limiting his ability to work and 
function normally as a security guard at a desk job.  
However, the medical evidence does not indicate, and the 
Veteran does not allege, that he has been prescribed bed rest 
by a physician based on incapacitating episodes. Accordingly, 
an increased disability rating is not warranted under the 
Formula for Rating Intervertebral Disc Syndrome.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.

The Veteran has complained that his lower back pain radiates 
into his right lower extremity.  The RO has already 
separately compensated radiculopathy of the right lower 
extremity associated with the Veteran's service-connected 
degenerative joint disease of the lumbosacral spine under 
Diagnostic Codes 5243-8520.

Significantly, there is no medical evidence of muscle loss, 
weakness, foot drop, diminished reflexes, altered gait or any 
form of paralysis which would necessitate a separate 
disability rating for the Veteran's lower left extremity.  
Nor is there any evidence of bowel or bladder difficulties 
associated with the service-connected back disability.

In short, the medical evidence of record does not disclose 
any distinct disabilities associated with the Veteran's 
service-connected lumbar spine disability which has not 
already been separately rated by the RO.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's spine disability based 
on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  During the most 
recent VA examination in December 2007, the examiner noted 
that there was no additional limitation by pain, fatigue, 
weakness, or lack of endurance following greater than three 
repetitions of motion.  Absent additional loss of motion or 
similar functional loss, an increased rating is not warranted 
under DeLuca.

Fenderson consideration

The Veteran's appeal stems from the initial assignment of 
disability ratings.  The Court has held that an appeal from 
an initial rating is a separate and distinct claim from a 
claim for an increased rating.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
skin disability of the left cheek and lumbar spine disability 
have not changed appreciably since the Veteran filed his 
claims.  There appears to have been no medical findings and 
no other evidence which would allow for the assignment of an 
increased disability rating for either of the disabilities at 
any time during the appeal period.  

Therefore, a 10 percent disability rating was properly 
assigned for residuals of excision of the left cheek nevus 
with scar and discoloration, and a 20 percent disability 
rating was properly assigned for lumbar spine degenerative 
disc disease at L4-L5 and L5-S1 for the entire period from 
the date of service connection, April 1, 2004.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's two service-
connected disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  

With respect to frequent hospitalizations, the evidence does 
not reflect that the Veteran has been hospitalized due to his 
service-connected disabilities.  As for employment, there is 
no evidence that the Veteran's service-connected disabilities 
markedly interfere with employment.  Although the Veteran has 
indicated difficulties carrying out his job as a security 
guard in a sedentary setting, he has also stated that he 
remains functional.  In any case, there is nothing in the 
record to indicate that either of these two service-connected 
disabilities cause impairment with employment over and above 
that which is contemplated in the current schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's service connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a left ankle disability is denied.

An increased rating for service-connected residuals of 
excision of the left cheek nevus with scar and discoloration 
is denied.

An increased rating for service-connected lumbar spine 
degenerative disc disease at L4-L5 and L5-S1 is denied.  



____________________________________________
J. K. BARONE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


